United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Moultrie, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1696
Issued: February 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 3, 2006 appellant filed a timely appeal from the March 31, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying her request for
reconsideration. Because more that one year has elapsed from the last merit decision issued on
May 24, 2005 and the filing of this appeal, the Board lacks jurisdiction to review the merits of
appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

FACTUAL HISTORY
This case has previously been before the Board. The facts and conclusions as set forth in
the prior Board decisions are hereby incorporated by reference.1 On August 28, 1995 appellant,
then a 32-year-old rural carrier and custodian, filed a traumatic injury claim alleging that on
August 26, 1995 she was injured in an employment-related automobile accident. Her claim was
accepted for right shoulder and cervical strains, right hand laceration and vitiligo of the right
hand. By decision dated November 18, 1997, the Office terminated appellant’s entitlement to
wage-loss compensation due to her right shoulder and cervical strains for the reason that the
work-related condition had resolved.
On February 6, 2003 the Office referred appellant to Dr. Melinda Greenfield, a
dermatologist, for a second opinion. In a medical report dated February 5, 2003, Dr. Greenfield
found that there were no findings that support continuing evidence of vitiligo on appellant’s right
hand and that there was no need for any ongoing treatment for vitiligo of the right hand.
On September 17, 2003 the Office issued a notice of proposed termination of medical
benefits for the reason that the work-related condition of vitiligo had resolved. On October 28,
2003 the Office terminated medical benefits. On November 12, 2003 appellant requested
reconsideration. The Office denied modification by decision dated January 7, 2004 after merit
review. On January 4, 2005 appellant again requested reconsideration. The Office again denied
modification in a decision dated March 24, 2005 after conducting a merit review.
On March 14, 2006 appellant again requested reconsideration. Appellant submitted a
copy of the February 4, 2003 medical report by Dr. Greenfield; a copy of letters to her
congressman dated June 20, 2003 and March 14, 2006; an unsigned medical report from
Formedic dated January 12, 2004; a medical report by Dr. Frank Pinto, Jr., a Board-certified
dermatologist, dated November 3, 2003; a copy of the Office’s March 24, 2005 decision and a
personal statement. By decision dated March 31, 2006, the Office denied appellant’s request for
reconsideration without merit review.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act, the Office’s regulations provide that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (1) shows that the Office erroneously applied or interpreted a specific point
of law; (2) advances a relevant legal argument not previously considered by the Office; or
(3) constitutes relevant and pertinent new evidence not previously considered by the Office.2
1

Docket No. 03-1707 (issued May 19, 2004) (the Board found that appellant could not receive compensation for
disability for her hand injury during the period she had previously received compensation for her shoulder injury).
Docket No. 02-716 (issued February 27, 2003), petition for recon. denied (issued August 8, 2003); (Appellant’s
request for reconsideration was insufficient to reopen her case for further review on the merits of the award of an
attorney’s fee).
2

20 C.F.R. § 10.606(b)(2)(i-iii).

2

ANALYSIS
Appellant disagreed with the Office’s termination of her medical benefits and requested
reconsideration. However, she did not provide any relevant or pertinent new evidence with
regard to this issue.
Appellant reiterated her previous arguments. The submission of evidence which repeats
or duplicates evidence that is already in the case record does not constitute a basis for reopening
a case for merit review.3 As the underlying issue is medical in nature, appellant’s assertions are
not relevant and do not otherwise advance a relevant legal argument not previously considered
by the Office or show that the Office erroneously applied or interpreted a specific point of law.
In support of her request for reconsideration, appellant submitted a copy of the
February 4, 2003 report by Dr. Greenfield, a letter to her congressman dated June 20, 2003, a
medical report by Dr. Pinto, an unsigned report from Formedic dated January 12, 2004 and a
copy of the Office’s March 24, 2005 decision. All of these documents were of record prior to
appellant’s request for reconsideration and previously considered. The submission of evidence
which repeats or duplicates evidence that is already in the case record does not constitute a basis
for reopening a case for merit review. Appellant’s letter to her congressman dated March 14,
2006 contains arguments duplicative of previous arguments. As it does not constitute medical
evidence establishing that the termination of benefits was improper, it is not relevant. Therefore,
the Office properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration
pursuant to 5 U.S.C. § 8128(a).

3

Khambandith Vorapanya, 50 ECAB 490 (1999); John Polito, 50 ECAB 347 (1999); David J. McDonald, 50
ECAB 185 (1998).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 31, 2006 is affirmed.
Issued: February 16, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

